            Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                              §
CHRISTINA WISWELL,                            §
Plaintiff                                     §
                                              §
VS.                                           §
                                              §              CASE NO. 1:19-cv-926
CAPITAL ONE BANK (USA), N.A.,                 §
and                                           §
MOSS LAW FIRM, P.C.,                          §
Defendants                                    §              JURY TRIAL DEMANDED
                                              §
                                              §


                             PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW PLAINTIFF Christina Wiswell (“Wiswell”) and files this, her Original

Petition, complaining of DEFENDANTS Capital One Bank (USA), N.A. (“Capital One”) and

Moss Law Firm, P.C. (“Moss”), and for causes of action would respectfully show this Honorable

Court the following:


                                            PARTIES

         Plaintiff Christina Wiswell is a natural person and a resident of Hays County, Texas.

         Defendant Capital One Bank (USA), N.A is foreign corporation domiciled which does or

transacts business in Texas. Its principal address is 1680 Capital One Drive, McLean, VA

22102.

         Defendant Capital One may be served with process via certified mail, through its

registered agent, CORPORATION SERVICE COMPANY, 100 SHOCKOE SLIP, 2ND

FLOOR, RICHMOND VA 23219.
              Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 2 of 8
                                                                                                      2


         Defendant, Moss Law Firm, P.C. (“Moss”) is a Texas professional corporation that does

or transacts business in Texas. Its principal address is 4010 82nd St., Suite 230, Lubbock, TX

79423.

         Moss Law Firm, P.C. may be served with process via certified mail, through its registered

agent, MICHAEL MOSS, 4010 82ND STREET, SUITE 230 LUBBOCK, TX 79423


                                 JURISDICTION AND VENUE

         1.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331, 1337(a), and pursuant to 15 U.S.C. 1692k(d).

         2.     Supplemental jurisdiction for Plaintiff’s state law claims arises under 28 U.S.C. §

1367.

         3.     Venue is proper in the United States District Court for the Western District of

Texas, Austin Division, because the acts and transactions occurred in this district and because the

Defendant transacts business in this district.

                                            STANDING

         4.     Plaintiff has suffered an injury in fact that is traceable to Defendant’s conduct and

that is likely to be redressed by a favorable decision in this matter.

         5.     Specifically, Plaintiff suffered a concrete informational injury, i.e. her lowered

credit score, as a result of Defendant’s failure to provide truthful information in connection with

attempt to collect an alleged debt from Plaintiff.

         6.     Any person who comes in contact with the proscribed debt collection practices

may bring a claim under certain sections of the FDCPA. See, e.g., Herman v. National

Enterprise Systems, Inc., 07-CV-337S (F) (W.D.N.Y. Sept. 10, 2008); Sibersky v. Borah,

Goldstein, Altschuler & Schwartz, P.C., 2000 WL 1448635, at * 4 (S.D.N.Y. Sept. 28, 2000); see
             Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 3 of 8
                                                                                                      3


Montgomery v. Huntington Bank, 346 F.3d 693, 696-97 (6th Cir. 2006) (non-consumer has

standing to sue under §§ 1692(d), (e)); Eley v. Evans, 476 F.Supp.2d 531, 32-33 (E.D.Va. 2007)

(non-consumer has standing to sue under §§ 1692(d), (e) & (f)).

       7.      At all times relevant to this claim, Capital One was a “debt collector” as that term

is defined in the TDCA§ 392.001(6).

       8.      At all times relevant to this claim, Moss was a “third party debt collector” as that

term is defined in the TDCA § 392.001(7) and a “debt collector” as that term is defined in the

FDCPA § 1692(a).

       9.      The claims in this lawsuit arose from Capital One’s and Moss’s attempts to

collect a consumer debt, to wit, a Capital One credit card account, account number

414709879060****, in the approximate amount of $11,189.15, (the “alleged debt”).

       10.     Wiswell did not incur the allege debt, as the underlying account was opened

without her knowledge using her personal financial information.

       11.     On or about late 2017, Capital One charged off the alleged debt.

       12.     At multiple junctures in 2018, Wiswell disputed the alleged debt.

       13.     Because Capital One charged off the account, Wiswell’s otherwise impeccable

credit history was seriously damaged.

       14.     On or about August 2018, Capital One hired Moss, a debt collection law firm, to

collect the alleged debt from Wiswell.

       15.     Moss knew, or should have known, that Wiswell had disputed the alleged debt

with Capital One.

       16.     To add insult to injury, on December 4, 2018, Moss then filed a lawsuit against

Wiswell to collect on the alleged debt from her, in a case captioned Capital One Bank (USA)
             Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 4 of 8
                                                                                                     4


N.A., Michael A Moss, Moss Law Firm, P.C. vs. Christina Wiswell, Case No. 18-2739, in the

274th District Court, Hays County, Texas (the “debt collection lawsuit”).

       17.     On or about February 27, 2019, Wiswell retained the undersigned attorney to

defend herself against Capital One and Moss’s illegal debt collection activities.

       18.     On or about February 27, 2019, the undersigned attorney entered a notice of

appearance with the court on Wiswell’s behalf via the E-File system, which served copies of the

notice of appearance on both the court and on Moss.

       19.     Therefore, as of February 27, 2019, Moss knew or should have known that

Wiswell was represented by an attorney.

       20.     Nonetheless, on at least five occasions after February 27, 2019, Moss continued to

personally harass Wiswell despite the fact Wiswell was represented by counsel.

       21.     Specifically, Moss’s process server called Wiswell twice, and left two orange tags

at her gate while attempting to serve Wiswell with a copy of the debt collection lawsuit, then

personally served Wiswell with the lawsuit.

       22.     Capital One has been falsely reporting to the credit bureaus for many months that

Wiswell owes the alleged debt.

       23.     Due to Capital One’s false representations to the credit bureaus, Wiswell’s credit

has been damaged.

       24.     At all times relevant to this Complaint, Moss was acting as Capital One’s agent

and Capital One is thus also vicariously liable for Moss’s illegal collection activities under the

common-law doctrine of respondeat superior.


                                     CAUSES OF ACTION

                                             COUNT I
             Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 5 of 8
                                                                                                      5



          VIOLATION OF THE TEXAS DEBT COLLECTION ACT (“TDCA”),
                         TEX. FIN. CODE §392 et seq.


       25.     Wiswell incorporates the preceding paragraphs as if set forth at length.

       26.     Capital One violated the TDCA §392.301(a)(3) by falsely communicating to

Moss that Wiswell refused to pay the alleged debt, thereby causing Moss’s collection letters and

collection lawsuit against Wiswell.

       27.     Capital One violated and continues to violate the TDCA §§ 392.304(a)(8), (19) by

falsely representing the character, amount, and status of the alleged debt to the credit bureaus.

       28.     Capital One and Moss both violated the TDCA §§ 392.304(a)(8), (19) by falsely

representing the amount due and the legal status of the alleged debt in its pleadings as filed with

the court in the collection lawsuit.

       29.     As a result of Capital One and Moss’s violations of the TDCA, Wiswell is entitled

to an order directing both Defendants to permanently cease collection activity on the alleged

debt, pursuant to TDCA §392.403(a)(1); actual damages pursuant to TDCA § 403(a)(2);

statutory damages of no less than $100.00 pursuant to the TDCA §392.403(e); and reasonable

attorney fees pursuant to § 392.403(c).


                                              COUNT II

  VIOLATION OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT (“TDTPA”),
                       TEX. BUS & COM § 17.46 et seq.


       30.     Wiswell incorporates the preceding paragraphs as if set forth at length.

       31.     Pursuant to the TDCA § 392.404, a violation of that statute is a deceptive trade

practice under Tex. Bus. & Com. Code § 17.46 et seq, and is actionable under that subchapter.
             Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 6 of 8
                                                                                                     6


       32.       Capital One and Moss’s illegal debt collection activities, as described herein,

constitute false, misleading, and deceptive business practices that are prohibited by the TDTPA

§§ 17.46(b), 17.50(a)(1), and are unconscionable business practices prohibited by the TDTPA

17.50(a)(3).

       33.       As a result of Capital One and Moss’s violations of the TDTPA, Wiswell is

entitled to recover treble actual damages, injunctive relief, and attorney fees from the Defendants

jointly or severally, pursuant to TDTPA §§ 17.50(b), (d).


                                             COUNT III

   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT (“FDCPA”),
                          15 U.S.C. § 1692 et seq.

       34.       Wiswell incorporates the preceding paragraphs as if set forth at length.

       35.       Moss violated the FDCPA § 1692f because Moss’ debt collection practices, as

described herein, are unfair means of collecting a debt.

       36.       Moss violated the FDCPA §§ 1692e(2)(A), e(10), because Moss falsely

represented the amount due and the legal status of the alleged debt in its pleadings as filed with

the court in the collection lawsuit.

       37.       As a result of Moss’s violations of the FDCPA, Wiswell is entitled to actual

damages according to proof, pursuant to FDCPA § 1692k(a)(1); statutory damages of $1,000.00

pursuant to the FDCPA § 1692k(a)(2); and reasonable attorney fees and court costs, pursuant to

§ 1692k(a)(3).


                                             COUNT IV

                    UNREASONABLE DEBT COLLECTION PRACTICES
             Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 7 of 8
                                                                                                   7


       38.      Wiswell incorporates the preceding paragraphs as if set forth at length.

       39.      Texas common law recognizes the right of its citizens, established at common

law, to be free from unreasonable debt collection practices.

       40.      Capital One’s and Moss’s conduct, as described herein, constitutes unreasonable

debt collection practices against Wiswell.

       41.      As a result of Defendants’ unreasonable debt collection practices, Wiswell is

entitled to actual damages according to proof.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Christina Wiswell prays that this Court enter judgment against

Defendants Capital One and Moss, as follows:

       a. award Wiswell statutory damages of no less than $100.00, actual damages, and

             attorney fees and costs of court, per the TDCA § 392.403, as to both Defendants;

       b. award Wiswell statutory damages of no less than $1,000.00, actual damages

             according to proof; and attorney fees and costs of court, per the FDCPA § 1692k, as

             to Moss;

       c. award Wiswell treble actual damages, attorney fees, and costs of court, per the

             TDTPA § 17.50(b), as to both Defendants;

       d. equitably apportion the liability for damages and attorney fees between Capital One

             and Moss under the principles of joint and several liability;

       e. enter an order enjoining Capital One and Moss from engaging in any further

             collection activities on this alleged debt, the injunction being authorized by the

             TDCA §392.403 and TDTPA § 17.50(b);
   Case 1:19-cv-00926-LY Document 1 Filed 09/19/19 Page 8 of 8
                                                                                           8


f. enter an order directing Capital One to send requests to all credit bureaus to delete

   any and all tradelines Capital One is reporting regarding the alleged debt, the

   injunctive relief being authorized by TDCA § 392.403 and TDTPA § 17.50(b);

g. award Wiswell any other relief to which this Court may find her entitled in law or in

   equity.




                                                            Respectfully Submitted,

                                                            Zimmer & Associates
                                                 1108 Lavaca Street, Suite 110-187
                                                             Austin, Texas 78701
                                                       Telephone: (512) 434-0306
                                                        Facsimile: (310) 943-6954

                                                                 /s/ Robert Zimmer
                                                            By:      Robert Zimmer
                                                            State Bar No. 24098662
                                                         zimmerlawTX@gmail.com

                                                 ATTORNEY FOR PLAINTIFF,
                                                     CHRISTINA WISWELL
